Citation Nr: 1607171	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from February 2011 and November 2011 rating decisions from the Department      of Veteran's Affairs (VA) Regional Office (RO), which denied service connection for tinnitus and bilateral hearing loss, respectively.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellant review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not present in service or until many years thereafter, and the most probative evidence indicates the condition is not related to service.  

2.  The Veteran's current tinnitus was not present in service or until many years thereafter, and the most probative evidence indicates the condition is not related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2010 for the Veteran's tinnitus claim and in June 2011 for the Veteran's hearing loss claim.

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issues to the Veteran, who testified as to the events in service, his symptomatology, and his treatment history.  The Veteran has not asserted that VA failed to comply with      38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, review of evidence submitted subsequent to 2012 supplemental statement of the case without waiver of RO consideration was reviewed by the agency of original jurisdiction (AOJ) in the first instance and          a supplemental statement of the case was thereafter issued in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at the time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he currently has hearing loss and tinnitus that are related to service, including acoustic trauma therein.  Specifically, he asserts that noise exposure from service in proximity to jet flights and weapon discharge caused his hearing loss and tinnitus. 

In this case, the Veteran's January 2011 and July 2011 VA examination reports show audiological findings that reflect hearing loss disability pursuant to the criteria of 38 C.F.R. § 3.385.  Additionally, the Veteran reported tinnitus during both of these examinations.  Thus, current disabilities have been established.  The question becomes whether the current hearing loss disability and tinnitus are related to service.

The Veteran's testimony during his VA hearing as well as statements during VA examinations show that the Veteran served as a radar-man during active duty.  The Veteran testified during his April 2012 Board hearing that he was first stationed in Guantanamo Bay at the Naval Air Station, where he was constantly exposed to jet aircraft taking off and landing.  He did not have ear protection during that time.  After a year there, he was stationed on a destroyer working with aircraft carriers which launched aircraft frequently, again with no ear protection.  The Veteran's service personnel records confirm that the Veteran's posting at Guantanamo and on naval destroyers.  The Board finds that the Veteran's history of in-service acoustic trauma is credible.


Service treatment records show that during his enlistment examination, the Veteran's audiometric testing showed all puretone thresholds at 500, 1000, 2000, 4000 Hertz being 10 decibels.  In August 1964, the Veteran reported flaking of   skin in his right ear canal.  He was treated with cortisporin and a wick.  He was evaluated every day for six days, reporting symptoms such as reddening of the     ear drum, a small raised area in the bottom of the ear canal, and some pain.  After   6 days the wick was removed but he continued to be treated with cortisporin.      The Veteran's September 1966 separation examination revealed a normal ear examination.  He was not given an audiogram; however his whisper test showed normal hearing of 15/15.  

The Veteran's first hearing consult and audiometric test following service was in June 2007.  While this audiometric testing did demonstrate hearing loss in both ears, this first diagnosis of bilateral hearing loss was 41 years after the Veteran's service.  The Veteran also reported beginning to experience tinnitus two years before this consult, 39 years after separation.  As there is no competent evidence    of hearing loss or tinnitus in service or within one year following discharge from service, competent evidence linking the current conditions with service is required to establish service connection.  

While the Veteran's first audiologist consult after service did find that he was suffering from hearing loss and tinnitus, the record of the June 2007 examination did not contain an opinion as to the origin of the Veteran's disabilities.

The Veteran underwent a VA examination in January 2011.  The VA examiner   also found that the Veteran was suffering from sensorineural hearing loss to some degree in each ear and tinnitus.  The VA examiner noted the Veteran's history of intermittent hazardous noise exposure while serving as a radar-man on large ships that fired large weapons.  The Veteran also stated that he had worked as a police officer for 25 years after service and that his hobby was woodworking.  The Veteran stated that he wore hearing protection while qualifying with guns as            a police officer and when woodworking.  He denied experiencing any recent ontological diseases or vertigo, having a history of a traumatic brain injury, or a family history of hearing loss.  However, the given the absence of hearing related information in the Veteran's file at that time, the VA examiner could not give an opinion as to the issue of service related hearing loss and tinnitus without resorting to mere speculation.

The Veteran underwent a new VA examination in July 2011.  Again, the VA examiner found that the Veteran was suffering from sensorineural hearing loss and reporting tinnitus.  She noted the Veteran's history of intermittent hazardous noise exposure while serving on large ships.  The Veteran also described noise exposure from the jet launches from the aircraft carrier the Veteran served on when he was not wearing hearing protection.  The Veteran reported that he worked as a police officer for 25 years, but he used hearing protection during weapons qualifying each year since the 1980s; hearing protection was not used before that time.  He also stated that he used hearing protection while woodworking.  Again, he denied experiencing any recent ontological diseases or vertigo, having a history of a traumatic brain injury, and knowing of any family history of hearing loss.  He stated that he first noticed hearing loss 8 to 10 years before the July 2011 VA examination and that he first noticed constant bilateral tinnitus approximately 8 years before.  Otoscopic examination      was normal.

The July 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to his acoustic trauma during active service.  The VA examiner explained that the Veteran first noticed his hearing loss 8 to 10 years ago and his tinnitus 8 years ago, which was over 35 years after release from service.  The examiner also noted his normal whisper results on his September 1966 separation examination and while this was not ear or frequency specific, he did     not seek treatment for hearing loss and tinnitus until decades after his separation from service.  She also noted that the Veteran had experienced occupational noise from being a police officer for 25 years and recreational noise from his hobby of woodworking for 10 years.  Additionally, she mentioned that the Veteran was 67 years old, an age which could affect his hearing ability. 

The Veteran testified during his April 2012 Board hearing that he started to notice his hearing loss halfway through his career as a police officer, getting worse at     the end of his career, and that the tinnitus started after his service and had gotten progressively worse.  He had undergone a whisper test during his physical to join the state police force.  He stated that within two years of his active service he knew he had a hearing problem.  He would watch people's lips and "could get along pretty well." Then his hearing deteriorated more.  He declared that in his 25 years on the police force, he was not exposed to the type of noise that he was exposed to during his active service.  He reported that he wore ear protection when firearm qualifying.

After his hearing, the Veteran submitted a May 2012 private medical opinion    supporting his claim for service connection for hearing loss and tinnitus.  The doctor noted that the Veteran was stationed at Guantanamo Bay Naval Air Station where he had daily exposure to jet takeoff and landings with no ear protection.  The doctor opined "[t]o a reasonable degree of medical certainty" that the Veteran's hearing loss was "a direct results of his military service."  

Upon review of the record, the Board finds the opinion of the July 2011 VA examiner to be more probative as it was rendered following review of the claims file and examination of the Veteran.  The examiner considered the Veteran's in-service and post service history, and provided a rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Conversely, the May  2012 private opinion did not address the in-service findings or the post-service occupation and woodworking hobby, nor did that physician address the 40 year   gap between service and first seeking an evaluation for hearing loss.  Moreover, in 2011, the Veteran reported only an 8 year history of hearing loss.  As the private opinion did not provide a rationale for the conclusion that the Veteran's hearing  loss was due to military service, it is afforded little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


Additionally, while the Veteran believes that his current hearing loss and tinnitus are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss and tinnitus are matters not capable of lay observation, and require medical expertise to determine.  While the Veteran is competent to attest to the presence of tinnitus, he  has not alleged the condition began in service.  Rather, he reported varying dates      of onset, ranging from a few years after service to 2003 (8 years prior to 2011 VA examination) to 2005 (2 years prior to 2007 treatment).  The Board finds the states made in 2007 and 2011 to be more persuasive than statements made later during the appeal.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  As the Veteran's tinnitus was not shown by competent and credible evidence to have arisen in service, competent evidence linking the condition to service is necessary, and because tinnitus can have many causes, the Veteran's opinion as to etiology of his tinnitus is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss and tinnitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, based on the evidence of record and analysis above the preponderance of the probative evidence is against the finding that the Veteran's hearing loss and tinnitus arose in service or are otherwise related to service.  Accordingly, the criteria for service connection are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


